Rice, J.
This is an action of trespass quare clausum. The facts are the same as reported in the case, Bradford v. Cressey, ante, page 9, so far as the same are applicable. From that report, it appears that the defendant had been in the possession of the premises, which he is not charged with having entered unlawfully, more than six years. Under our Statute c. 145, he is entitled to betterments. In such case, trespass cannot be maintained. Chadbourne v. Straw, 22 Maine, 450; Paine v. Marr, 35 Maine, 181. Plaintiff nonsuit.
Tenney, O. J., Appleton, Hathaway, Cutting, and Goodenow, J. J., concurred.